This is an appeal from a judgment awarding the appellee a decree of divorce from appellant. Appellant has failed to set out in her brief, the assignment of errors on which she relies for reversal of this cause, or the lines and pages of the transcript where it may be found. She does say that she relies upon the error of the court in overruling her motion for a new trial for reversal, and that the only causes alleged for a new trial are that the decision of the court was contrary to law, and was not sustained by sufficient evidence. She does not set out a copy of her motion for a new trial, or the lines and pages of the transcript where it can be found. The brief fails to show that the appellant saved any exception to the overruling of her motion for a new trial, nor does it refer us to the lines and page of the transcript where such exception, if there was one taken, can be found.
In order to present to this court for its consideration the causes alleged for a new trial it would be necessary *Page 82 
to include in the transcript a bill of exceptions containing the evidence. Appellant's brief fails to show that a bill of exceptions containing the evidence was ever prepared, made a part of the record and incorporated in the transcript on appeal to this court as required by our code of civil procedure.
The appellee has not supplied these omissions. It follows without further comment, that, because of appellant's failure to comply with the rules of this court in the preparation of her brief, no questions are presented by this appeal for our consideration. Roark v. Voshell (1915), 58 Ind. App. 203, 108 N.E. 18; Lieberman v. DeWitt  Co. (1919), 71 Ind. App. 326, 124 N.E. 875; Moriarity v. Hickam (1920), 73 Ind. App. 329, 127 N.E. 459.
Judgment affirmed.